mm i fﬁﬂﬂfﬁl  

OFFICE OF SP 
N09 MEWJDW

{Films 41mm 1139 EMS}

  

$$®$$$P§EH$$$$$$

M68339 HER

   

Peﬁiﬁmery

$39

.4v “.5

.. m.)

 

%i~%%%%%%%ﬁﬂ>%

iﬁ

& CmaCaplm RC” Bﬁstmg MAS fm pm
 0f EMGe, 

 
 
 
  
   

 

Namimmﬂ. Vlmjmy an:
° “’  ﬂlegadﬁm he  x

   

g
g
a
a?
%

’ g
E
i
a?
g
“E

 

0m Jammy 1133 ms, 

 

“F”; _

:1 this whim was  11y mm, the   mitiﬁed mm ﬂag dwiﬁm mﬂd be
°’  ea with mg Eaﬁgveimam Am @f 2662, Pub L. Na m7=34E § 2&5? 116 Stat,

44 USS. § 3mm mate (29%)), Peﬂiﬁmm'g  aim mﬂﬁﬁed
 m m § 3 «Emmewa Vamim Rum 18(b3. Pﬁiﬁﬁﬂeﬁ
ii; and  dimmim jig being migsmd in  with the

 

 

   
  

 

 

m

 

 

 

   
 

2 The Naﬁam] Vmim Injury  -
Chiﬂlﬁﬂhmﬂ Vamﬁne Injmy Am £11986, Pub. L, New  ma Stat. 37%,,   
42 Usseca §§ Bﬁﬂaa-Il w E34 (2mm (vme Act m“ m Act} A1111 swam in this dwisiom in
mﬂividwal  6f m me5 Am we m 42 Uﬁﬂﬁu §  



 

      

 
  
  
  
  

 

' V .. mt . . im 11% life cam plan
mm ﬁlm Malawi 9f $E?ﬂ,328.49g (2)
I Eat petﬁt‘imer’s lest ~. ;; ”
Mtﬁmer
 r

    

   

 
 
  

  

$2419696¢169 in;  ,.  J 
 ‘ “  II“ pmﬁers ﬁhm Wﬁﬁﬂﬂéﬁ sheuw b9 3;   ,. . :2"  u
with. ﬁlm pmﬁamd  ' " " far maﬁa im a

that mm m 39 Mﬁiimild Hm  155m"

 
 
  
 
 

    

mmmt

  

‘ mm. ﬁlm rewrd 813 a. Maﬁa we mmgmd ﬁndg that  is mﬁﬂgdl m an

' m iha Pmﬁ'em   m m '1 Sigma in ﬁlm Mashed Pmﬁ'emfg ﬁe

    
    
 
 

  
 

.51: v 1;;   55 ‘9  m m farm @f a elmek payable ta
pﬁiﬂmgr, ; 33mm g; ‘ ' :r- fm‘ life care  " ,
° :32: durﬁng the ﬁm‘f yew men? jwﬂmem (mm $28849); 19st Wings
($EQ$2§,8?695§)9     {$241ﬁ96516k   v V

 

 

 and  

 ($1 ﬂéﬁﬁsgﬁﬁa

   

 

Be An amath mam m pm if: whim w ﬂag mmdiﬁans
Thad iﬂ @113 mefex and the hmmts m that Pmﬁan

 

 

 33 the ﬂak 9f

 

mﬁﬁiﬁm far review ﬁled 3%   ~

   

IT IS SQ QWEREDQ

 

"     S Miajg WW  e ‘
mﬁce mmuming mg right m  WW.

 

   

 

 

 

 

 

Va;

 

SECMTARY @F f  t
 1 L;   SWCES,

 

E:Sh©uﬂld b3 

wwwwwwvwwwwu

 
 
 

 

 

  pmﬁﬁrs that

" *  gal: with in ﬁlm 11% 

 pHmamd

 

 

 

past [@85 @f @2113» , .‘

mpmdemt mﬁm 311mm b6 2;:

 

 

 

 

. »‘   

 

Waugh 3; mkimatiaﬂ @f Imp sum payments mﬁ 

amil magma mm ﬂue Spagﬁal Mamw dwigim and the Cam’s madman: 

  
 
 

 

 

 

 

 

 

 

:11 anmﬁty paymenm as  a,

Wﬁghtmmawﬁhemmfm

 

 

 

imﬂwlifecmplm

 

 mmpmyg ﬁrm:

   
  
 
  
 
 
  

_ mg the peﬁﬂdie pame my bg pmvidaﬁ m péﬁﬁmer in
‘ *' " 3mg Th6 “annual sit-ﬂ set fmﬁh in the mm at

“ a mm am $19 MT mm mm the

   mg m m mummy  ﬁmm am @I‘“ name Mfg

 

 

 @ﬁ" mpﬁﬂtal a1de warping mlmim @f
2 {Emmy mm hm me 0f 11% falﬂgwimg  

 

 

 

 

 ﬁlm: a fmm  §4%) Q‘Q‘Wth me mum be  to all mm

  
 
 
  
 
    

 (5 9%) 3mm mg Shauﬂﬁ ha ﬂied m @111 mediml ﬂifé

 

€31. in the «mm at Tab A ﬁlm are m be pmd, Waugh 
w  ammﬂlly ﬁem ﬁle dam ©f

 annually ﬁmm the date 0f

 

As Lump Sum paid m pedﬁmm 

 

abmie in EL B.

 

RUPA EHA‘TTACHARWA
 

7 Rem Civiﬂ Divisiam

ﬁ Wm LIIE‘   :
wﬁﬂiﬂm Pﬂvmyﬁﬁmdmammmﬁm  A
‘   Na W215$®565

 

 

 

T Am